Wright, J.,
dissenting. We are facing a plague in our land as a result of drug abuse. The reaction of our leaders to this plague has been dramatic and in the main appropriate. However, the stability of American society rests on the fact that we are a nation of laws. The courts are sworn to defend our most fundamental laws— the state and federal Constitutions.
The majority well nigh concedes that appellant’s Fourth Amendment rights were violated, but shrugs this intrusion off because of the greater value of stern law enforcement with respect to the war against trafficking in dangerous drugs. Such an approach is foreign to sound constitutional jurisprudence. I would point to the true rule regarding the adherence to constitutional principles as expressed in Ex parte Milligan (1886), 71 U.S. (4 Wall.) 2,7 which was decided in the context of national peril and public unrest far greater than exists today. In refusing to ignore the force and effect of the plain English words used by our ancestors in framing the Constitution and the provisions of the Bill of Rights in particular, the United States Supreme Court stated:
“* * * Those great and good men foresaw that troublous times would *269arise, when rulers and people would become restive under restraint, and seek by sharp and decisive measures to accomplish ends deemed just and proper; and that the principles of constitutional liberty would be in peril, unless established by irrepealable law. The history of the world had taught them that what was done in the past might be attempted in the future. The Constitution of the United States is a law for rulers and people, equally in war and in peace, and covers with the shield of its protection all classes of men, at all times, and under all circumstances. No doctrine, involving more pernicious consequences, was ever invented by the wit of man than that any of its provisions can be suspended during any of the great exigencies of government. Such a doctrine leads directly to anarchy or despotism, but the theory of necessity on which it is based is false; for the government, within the Constitution, has all the powers granted to it, which are necessary to preserve its existence; as has been happily proved by the result of the great effort to throw off its just authority.” (Emphasis added.) Id. at 120-121.
Likewise, the words of Judge Campbell, writing for the Supreme Court of Michigan in People, ex rel. Twitchell, v. Blodgett (1865), 13 Mich. 127, are applicable in this situation:
“* * * [S]pecific provisions may, in unforeseen emergencies, turn out to have been inexpedient. This does not make these provisions any less binding. Constitutions can not be changed by events alone. They remain binding as the acts of the people in their sovereign capacity, as the framers of the Government, until they are amended or abrogated by the action prescribed by the authority which created them.” Id. at 139.
The Fourth Amendment is but one of the ten amendments constituting the Bill of Rights. The securities for personal liberty embodied in the Bill of Rights “were such as wisdom and experience had demonstrated to be necessary for those accused of crime. And so strong was the sense of the country of their importance, and so jealous were - the people that these rights, highly prized, might be denied them by implication, that when the original Constitution was proposed for adoption it encountered severe opposition; and, but for the belief that it would be so amended as to embrace them, it would never have been ratified.” Ex parte Milligan, supra, at 120.
The Fourth Amendment states:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
The people of Ohio, to doubly ensure their rights in this regard, adopted an almost identically worded provision in Article I, Section 14 of the Ohio Constitution. See, also, R.C. 2933.22.
Into these provisions were poured the living and sometimes bitter experiences of our forefathers struggling for independence from an unyielding and unfeeling despot. They realized the inherent temptation and persistent dangers of power. The simple words of the Fourth Amendment have an everyday importance and application that is as valid today as it always has been.
“ ‘We are not dealing with formalities. The presence of a search warrant serves a high function. Absent some grave emergency, the Fourth Amendment has interposed a magis*270trate between the citizen and the police. This was done not to shield criminals or to make the home a safe haven for illegal activities. It was done so that an objective mind might weigh the need to invade that privacy in order to enforce the law. The right of privacy was deemed too precious to entrust to the discretion of those whose job is the detection of crime and the arrest of criminals. . . . And so the Constitution requires a magistrate to pass on the desires of the police before they violate the privacy of the home. We cannot be true to that constitutional requirement and excuse the absence of a search warrant without a showing by those who seek exemption from the constitutional mandate that the exigencies of the situation made that course imperative.’ ” Chimel v. California (1969), 395 U.S. 752, 761 (quoting McDonald v. United States [1948], 335 U.S. 451, 455-456).
“ ‘The point of the Fourth Amendment, which often is not grasped by zealous officers, is not that it denies law enforcement the support of the usual inferences which reasonable men draw from evidence. Its protection consists in requiring that those inferences be drawn by a neutral and detached magistrate instead of being judged by the officer engaged in the often competitive enterprise of ferreting out crime.’ ” Mincey v. Arizona (1978), 437 U.S. 385, 395 (quoting Johnson v. United States [1948], 333 U.S. 10, 13-14).
Finally, the Fourth Amendment applies to “people, not places,” Katz v. United States (1967), 389 U.S. 347, 351, and absent some special exception all containers and packages in one’s possession will receive full protection of the Fourth Amendment. United States v. Ross (1982), 456 U.S. 798, 822. So when defendant Smith walked out of a private residence, during daylight on a summer evening, carrying a paper grocery bag, he was shielded by the protections of the Fourth Amendment, and the burden is on the state to show the need to search defendant’s bag without a warrant to do so. United States v. Jeffers (1951), 342 U.S. 48, 51.
The fact that defendant was merely carrying a grocery bag at his side with the top rolled down does not invalidate his privacy interest in that container. The central purpose of the Fourth Amendment forecloses distinctions between types of containers. “For just as the most frail cottage in the kingdom is absolutely entitled to the same guarantees of privacy as the most majestic mansion, so also may a traveler [or anyone else] who carries a toothbrush and a few articles of clothing in a paper bag or knotted scarf claim an equal right to conceal his possessions from official inspection as the sophisticated executive with the locked attaché case.” (Footnote omitted.) United States v. Ross, supra, at 822.
The facts in this case are that the police officers, without sufficient objective facts concerning this particular defendant to raise any reasonable suspicion whatsoever, stopped the defendant to question him. Then, with no probable cause to justify an arrest, and without the defendant’s consent, the officers searched a closed container belonging to the defendant. Based upon what was found in the illegal search of the container, the officers arrested the defendant. Only at that time, according to the majority, was the defendant “seized” for purposes of the Fourth Amendment. This posture is, in my view, specious at best.
The majority at first finds no seizure under the Fourth Amendment and then finds probable cause sufficient to *271justify an arrest of the defendant without a warrant. These findings purportedly are based upon the fact that defendant “threw” his closed grocery bag onto the hood of his car, and then tried to block an Ashland police officer’s arm when the officer reached for the bag. In the words of Sergeant Thomas, this was what occurred after he asked Smith what was in the bag:
“Q. Did he make any response when you asked him what he had in the bag?
“A. Not right away.
“Q. What happened then?
“A. I started reaching for the bag, and he attempted to block my hand.
“Q. Then what happened?
“A. I pushed his hand away, and I unrolled the top of the bag.
“MR. COCKLEY: Excuse me. Your testimony was that you pushed his hand away?
“A. Yes.
“Q. And then what did you do?
“A. I unrolled the top of the bag.
“Q. As you pushed his hand away, did you say anything to him?
‘ ‘A. What do you have in the bag?
“Q. Then what did he say?
“A. Then he said there’s just a set of scales in there.
“Q. When you opened the bag, what did you see?
“A. The top of the four-beam scales.”
The majority would characterize this encounter as a permissible police encounter in a public place rather than a justifiable Terry-type detention. One authority has suggested that a permissible encounter between the police and a member of the public becomes a seizure “if the officer engages in conduct which a reasonable man would view as threatening or offensive even if performed by another private citizen.” 3 LaFave, Search and Seizure (1987) 413, Section 9.2(h). I submit that a reasonable man would construe the grabbing of his possession as an offensive gesture. Therefore, the cases construing Terry v. Ohio (1968), 392 U.S. 1, are applicable in this case.
The encounter occurred after the officers stopped to question the defendant on no more than an “inchoate and unparticularized suspicion or 'hunch’ ” that the defendant was involved in criminal activity. Terry v. Ohio, supra, at 27. Such hunches cannot be the basis of a stop authorized by Terry. Id. at 30. See United States v. Sokolow (1989), 490 U.S._, 104 L. Ed. 2d 1, 109 S. Ct. 1581. The officers did not know the defendant or his companion who were merely exiting a private residence on a June evening when it was still light. The only “suspicious” behavior was the defendant’s carrying of a grocery bag while exiting from a residence where the authorities suspected drugs had been sold on an undefined former date.
The mere exiting from a house where suspected drug dealing might have occurred, without more, simply cannot be sufficient justification to stop and search someone and his possessions. To hold otherwise destroys almost everyone’s right to privacy in his or her person. Even if a stop and a frisk for weapons under Terry, supra, is justified, a search of a closed container may not be justified. One court in granting a defendant’s motion to suppress stated:
“[A Terry] frisk is only justified by an officer’s regard for his personal safety, not by his interest in discovering contraband.” (Emphasis added.) United States v. Gonzalez (S.D.N.Y. 1973), 362 F. Supp. 415, 423. The court went on to hold that even if a frisk had been justified with respect to an accused who had been observed in the company of a “notorious narcotics *272dealer” in an area of “intense narcotics activity” the notoriety of the trafficker could not be imputed to the accused and the ensuing search of a brown paper bag carried by the accused exceeded the scope of a justified frisk. Id. at 421.
Most of the cases cited by the majority involving a “stop for questioning” concerned stops conducted by trained officers in an airport. Justice Powell in Florida v. Royer (1983), 460 U.S. 491, stated in his concurring opinion that “[i]n view of the extent to which air transportation is used in the drug traffic,” such a stop “warrants special consideration.” Id. at 508.
The suggestion is that law enforcement concerns are especially strong in airports, and I agree. However, this case involves the citizens of Ohio as they walk around their own neighborhoods. Moreover, the facts in this case do not even satisfy the rationale and requirements found in the airport search cases. In Royer, supra; United States v. Mendenhall (1980), 446 U.S. 544; United States v. Place (1983), 462 U.S. 696; and United States v. Sokolow, supra, the officials did not initiate the stop for questioning of any of the defendants on as flimsy a factual record as here. There were many more articulable facts to support each of the initial stops.8 Most significant is the fact that none of these cases held that *273the circumstances providing justification for the original stop were sufficient to establish the probable cause necessary to arrest the suspects or to search luggage.9
The legality of the searches in Royer and Mendenhall, supra, depended upon the validity of the accused’s consent since there were insufficient facts to otherwise provide probable cause to search his luggage. In Royer, the court held that the consent purportedly obtained was involuntary, that the search of Royer’s luggage was therefore illegal, and that drugs found therein could not be used to provide the probable cause for his arrest. Conversely, in Mendenhall, the court held that the search was legal because the defendant had consented and that the contraband found could constitute probable cause to arrest. The facts in this case do not support any possible argument that the defendant consented to the seizure and search of his bag.10
*274In Place and Sokolow, supra, the probable cause to search the defendants’ luggage and arrest the defendants was provided by a narcotics dog alerting to the luggage. The court in Place held at 707 that a dog’s sniffing of luggage is sui generis and is not a “search” within the meaning of the Fourth Amendment. The court in Place stated:
“The purpose for which respondent’s luggage was seized, of course, was to arrange its exposure to a narcotics detection dog. Obviously, if this investigative procedure is itself a search requiring probable cause, the initial seizure of respondent’s luggage for the purpose of subjecting it to the sniff test — no matter how brief — could not be justified on less than probable cause. * * *” (Emphasis added and citations omitted.) Place, supra, at 706. See, also, Sokolow, supra, at_, 104 L. Ed. 2d at 9, 109 S. Ct. at 1584.
Once the dogs alerted, the drug agents in Place and Sokolow did what they should have done — they went to a neutral, detached magistrate and obtained a warrant to search the luggage. Sokolow, id.; Place, supra, at 699. The court in Place held that “the limitations applicable to investigative detentions of the person should define the permissible scope of all investigative detention of the person’s luggage on less than probable cause.” Place, supra, at 709. Because the officials held the luggage for too long before obtaining a warrant to search, the search was illegal and Place’s conviction was reversed. Id. at 710.
Finally, the reliance upon Chimel v. California, (1968), 395 U.S. 752, is misplaced, as the circumstances presented therein are notably different from those in this case. Chimel addressed the scope of a warrantless search incident to a lawful arrest. Because the arrest in Chimel was pursuant to an arrest warrant presumedly issued by a neutral, detached magistrate and based upon probable cause, the court stated, “we proceed on the hypothesis that the California courts were correct in holding that the arrest of the petitioner was valid under the Constitution.” Id. at 755. Nevertheless, the search in Chimel was too broad and was held to violate the Fourth Amendment.
As the Supreme Court previously stated, “a search without a warrant is, within limits, permissible if incident to a lawful arrest, if an arrest without a warrant is to support an incidental search, it must be made with probable cause.” Henry v. United States (1959), 361 U.S. 98, 102. “Probable cause exists if the facts and circumstances known to the officer warrant a prudent man in believing that the offense has been committed.” Id. “To repeat, an arrest is not justified by what the subsequent search discloses.” Id. at 104. Rawlings v. Kentucky (1980), 448 U.S. 98, 111; Johnson v. United States (1948), 333 U.S. 10; Commonwealth v. Trenge (1982), 305 Pa. Super. 386,403, 451 A. 2d 701, 710, fn. 8.
As stated, there were insufficient facts to justify a Terry stop in this case. The refusal of the defendant in this case to answer the officer’s question or to surrender his bag did not provide grounds for a Terry detention of the defendant or a taking of his bag, *275and certainly did not provide probable cause for an arrest. All the circumstances must be considered and each case is fact-specific. However, no case is cited by the majority where similarly diffuse facts with respect to the accused were held to provide probable cause for a warrantless arrest or issuance of a warrant by a neutral, detached magistrate. The case law is, I submit, contrary to the majority’s position. See State v. Graddy (1978), 55 Ohio St. 2d 132, 9 O.O. 3d 109, 378 N.E. 2d 723; State v. Haynes (1971), 25 Ohio St. 2d 264, 54 O.O. 2d 379, 267 N.E. 2d 787; State v. Joseph (1971), 25 Ohio St. 2d 95, 54 O.O. 2d 228, 267 N.E. 2d 125; Henry, supra; Wong Sun v. United States (1963), 371 U.S. 471; compare with Draper v. United States (1959), 358 U.S. 307; United States v. Gomez (C.A. 5, 1985), 776 F. 2d 542; United States v. Wiecking (C.A. 9, 1983), 757 F. 2d 969; United States v. Errera (D.C. Md. 1985), 616 F. Supp. 1145. See, generally, Annotation (1971), 6 A.L.R. Fed. 724.
In Royer, the state argued that there was probable cause to arrest the defendant even without a valid consent to the search. The court gave short shrift to that argument and stated, “[w]e cannot agree with the State, if this is its position, that every nervous young man paying cash for a ticket to New York City under an assumed name and carrying two heavy American Tourister bags may be arrested and held to answer for a serious felony charge.” Royer, supra, at 507. Likewise, in this case, a man exiting a private residence, carrying a closed grocery bag “gingerly” and then placing or even throwing the bag on the hood of his car as he turns to face a police officer, has done nothing that creates probable cause to arrest him. Absent the probable cause to arrest him or a warrant based upon probable cause, the officer had no authority to open the bag, which was “seized” for Fourth Amendment purposes as soon as the officer pushed the defendant’s arm away and grabbed the bag.
Nor is the state entitled to assert any of the other exceptions to the warrant requirement before searching defendant’s bag, such as the automobile exception (see United States v. Ross [1982], 456 U.S. 798, 809-813); the plain view exception (see Coolidge v. New Hampshire [1971], 403 U.S. 443); or any other exigent circumstance.
The actions of the safety forces in this case may have been well intentioned, but what this case is about is whether their actions violated appellant’s constitutional rights. In the words of Justice Sutherland, dissenting in Home Bldg. & Loan Assn. v. Blaisdell (1934), 290 U.S. 398, “[t]he only legitimate inquiry we can make is whether it is constitutional. * * * If the provisions of the Constitution be not upheld when they pinch as well as when they comfort, they may as well be abandoned.” Id. at 483. I am prepared to endure the “pinch” in this case, and thus I must respectfully dissent.
H. Brown, J., concurs in the foregoing dissenting opinion.

 In Ex parte Milligan (1886), 71 U.S. (4 Wall.) 2, the court granted a writ of habeas corpus holding that, absent martial law, a citizen of a nonrebel state was entitled to all the protections afforded by the Constitution. The petitioner had been sentenced to death for treason by a military tribunal in Indiana.


 All these cases involved the use of a “drug courier profile” to identify travellers who can be subjected to questioning or a Terry stop by drug enforcement agents. In United States v. Mendenhall (1980), 446 U.S. 544, 547, the facts that supported the reasonable suspicion to stop the defendant were: “(1) the respondent was arriving on a flight from Los Angeles, a city believed by the agents to be the place of origin for much of the heroin brought to Detroit; (2) the respondent was the last person to leave the plane, ‘appeared to be very nervous,’ and ‘completely scanned the whole area where [the agents] were standing’; (3) after leaving the plane the respondent proceeded past the baggage area without claiming any luggage; and (4) the respondent changed airlines for her flight out of Detroit.”
In United States v. Royer (1983), 460 U.S. 491, 493, fn. 2, the court stated:
“* * * In Royer’s case, the detectives]’] attention was attracted by the following facts which were considered to be within the profile: (a) Royer was carrying American Tourister luggage, which appeared to be heavy, (b) he was young, apparently between 25-35, (c) he was casually dressed, (d) he appeared pale and nervous, looking around at other people, (e) he paid for his ticket in cash with a large number of bills, and (f) rather than completing the airline identification tag to be attached to checked baggage, which had space for a name, address, and telephone number, he wrote only a name and the destination. * * * >>
In United States v. Place (1983), 462 U.S. 696, these facts were thought relevant by officials, as set forth in the district court’s decision:
“1. Defendant Place was departing from a ‘source city.’
“2. Defendant systematically scanned the immediate area in the lobby in which he was standing and looked very closely at each person that was seated or standing in that area.
“3. Defendant noticed and paid close attention to Mr. McGavock when he left the line.
“4. Defendant stared directly at the detectives two or three times as the detectives moved around the lobby.
“5. When buying his ticket and checking his baggage, the defendant turned and looked over his shoulder to scan the lobby once again.
“6. Defendant paid for his ticket in cash.
“7. After leaving the ticket counter and heading toward the gate from which he was to depart, defendant stopped for no apparent reason, turned around to look at anyone who might be behind him, and headed back to the lobby from where he had just come.
“8. Upon reaching the lobby, defen*273dant Place walked a full circle around the lobby while looking back over his shoulder continuously to see if he was being followed.” United States v. Place (E.D.N.Y. 1980), 498 F. Supp. 1217, 1224.
Finally, in United States v. Sokolow (1989), 490 U.S.._, 104 L. Ed. 2d 1, 7-8, 109 S. Ct. 1581,1583, these facts were considered relevant: “(1) he paid $2,100 for two airplane tickets from a roll of $20 bills; (2) he traveled under a name that did not match the name under which his telephone number was listed; (3) his original destination was Miami, a source city for illicit drugs; (4) he stayed in Miami for only 48 hours, even though a round-trip flight from Honolulu to Miami takes 20 hours; (5) he appeared nervous during his trip; and (6) he checked none of his luggage.”


 As the plurality opinion in Royer stated in discussing the parameters of a permissible search of luggage:
“* * * First, it is unquestioned that without a warrant to search Royer’s luggage and in the absence of probable cause and exigent circumstances, the validity of the search depended on Royer’s purported consent. Neither is it disputed that where the validity of a search rests on consent, the State has the burden of proving that the necessary consent was obtained and that it was freely and voluntarily given, a burden that is not satisfied by showing a mere submission to a claim of lawful authority. * * *
“Second, law enforcement officers do not violate the Fourth Amendment by merely approaching an individual on the street or in another public place, by asking him if he is willing to answer some questions, by putting questions to him if the person is willing to listen, or by offering in evidence in a criminal prosecution his voluntary answers to such questions. * * * Nor would the fact that the officer identifies himself as a police officer, without more, convert the encounter into a seizure requiring some level of objective justification. * * * The person approached, however, need not answer any question put to him; indeed, he may decline to listen to the questions at all and may go on his way. * * * He may not be detained even momentarily without reasonable, objective grounds for doing so; and his refusal to listen or answer does not, without more, furnish those grounds. * * * If there is no detention — no seizure within the meaning of the Fourth Amendment — then no constitutional rights have been infringed.” (Emphasis added and citations omitted.) Royer, supra, at 497-498.
The opinion went on to discuss the Terry exception, which allows the detention of a person or his possessions upon less than probable cause “if there is articulable suspicion that a person has committed or is about to commit a crime. * * * [A] temporary detention for questioning [is justified] on less than probable cause where the public interest involved is the suppression of illegal transactions in drugs or of any other serious crime.” (Emphasis added.) Id. at 498-499.


 I agree with the majority’s rejection of the court of appeals’ view that the defendant “abandoned” his bag. In addition to State v. Freeman (1980), 64 Ohio St. 2d 291, 18 O.O. 3d 472, 414 N.E. 2d 1044, see *274United States v. Jackson (C.A. 9,1976), 544 F. 2d 407 (defendant was held not to have abandoned his suitcase when he dropped it and walked three steps away from it after officials addressed him), and United States v. Savides (N.D. Ill. 1987), 665 F. Supp. 686 (defendant held not to have abandoned his expectation of privacy when he placed his suitcase in the trunk of a car which he then followed in a second car).